                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WISCONSIN

_____________________________________________________________________________
STATE OF WISCONSIN, DEPARTMENT                              18-cv-220-jdp
OF WORKFORCE DEVELOPMENT,
DIVISION OF VOCATIONAL
REHABILITATION,
                                                      FIRST AMENDED
     Petitioner,                                      NOTICE OF APPEAL

                                                                  Judge James D. Peterson


   v.

UNITED STATES DEPARTMENT OF
EDUCATION, BETSY DeVOS, and
THERESA TAYLOR,


     Respondents.
_____________________________________________________________________________

        RESPONDENT TAYLOR’S FIRST AMENDED NOTICE OF APPEAL
_____________________________________________________________________________


        Notice is hereby given that Theresa Taylor, Respondent in the above-named case, hereby

amends the Notice of Appeal filed herein on January 3, 2020 to the United States Court of

Appeals for the Seventh Circuit as follows. Respondent Theresa Taylor appeals from the:

        A.     Opinion and Order signed by Judge James D. Peterson denying Motion to

Confirm and Enforce Arbitration Award; granting Petition for Judicial Review of a Final Federal

Agency Decision of the U.S. District Court for the Western District of Wisconsin entered on

December 3, 2019, as amended by Order entered January 7, 2020 removing language

“remand[ing the case] to the Department of Education with instructions to affirm DWD’s award

of the contract to Joelyn Belsha.”




                                               1
       B.      Judgement entered in favor of petitioner State of Wisconsin Department of

Workforce Development, Division of Vocational Rehabilitation against respondent Theresa

Taylor vacating and reversing a decision of the United States Department of Education awarding

money damages and a permanent vending machine services contract for the Racine Correctional

Institution and Sturtevant Transitional Facility to respondent; remanding the case to the

Department of Education with instructions to affirm DWD’s award of the contract to Joelyn

Belsha entered on December 10, 2019, as amended by Amended Judgment in a Civil Case

entered January 7, 2020.

       The Docketing Statement required pursuant to Circuit rule 3(c)(1) of the United States

Court of Appeals for the Seventh Circuit is filed as an attachment to this First Amended Notice

of Appeal.

       Dated January 21, 2020.

                                             Respectfully submitted,




                                             ____________/s/___________________
                                             Susan Rockwood Gashel
                                             2801 Coconut Ave., #6G
                                             Honolulu, HI 96815
                                             Telephone: 808-430-3290
                                             Fax number: 720-437-8265
                                             Email: susangashel@gmail.com
                                             Counsel for Respondent Theresa Taylor




                                                2
                                 CERTIFICATE OF SERVICE

This is to certify that on the 21st day of January, 2020, I caused to be electronically filed the
foregoing NOTICE OF APPEAL (including the Docketing Statement required pursuant to
Circuit Rule 3(c)(1) of the United States Court of Appeals for the Seventh Circuit filed as an
attachment to this Notice of Appeal along with a separate Certificate of Service for the
Docketing Statement) via the CM/ECF system, which sent electronic notice to all counsel of
record.
                                               ____________/s/___________________
                                               Susan Rockwood Gashel




                                                  3
